 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 1 of 35 Page ID #:1




1    BURSOR & FISHER, P.A.
     L. Timothy Fisher (SBN 191626)
2    Blair Reed (SBN 316791)
3    1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
4    Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
5    E-Mail: ltfisher@bursor.com
              breed@bursor.com
6
7    THE MARLBOROUGH LAW FIRM, P.C.
     Christopher Marlborough (SBN 298219)
8    445 Broad Hollow Road, Suite 400
     Melville, New York 11747
9    Telephone: (212) 991-8960
     Facsimile: (212) 991-8952
10   Email: chris@marlboroughlawfirm.com
11   Counsel for Plaintiff
12   (Additional counsel appears on signature page)
13
14
15                           UNITED STATES DISTRICT COURT

16                       CENTRAL DISTRICT OF CALIFORNIA

17                                               Case No. 2:19-cv-8542
      SHARON WILLIS, individually and on
18    behalf of all others similarly situated,
19                                               CLASS ACTION COMPLAINT
                              Plaintiff,
20          v.                                   JURY TRIAL DEMANDED
21    COLGATE-PALMOLIVE CO.
22
                              Defendant.
23
24
25
26
27
28
     CLASS ACTION COMPLAINT
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 2 of 35 Page ID #:2




1          Plaintiff Sharon Willis (“Plaintiff”), by her attorneys, makes the following
2    allegations pursuant to the investigation of her counsel and based upon information
3    and belief, except as to allegations specifically pertaining to herself and her counsel,
4    which are based on personal knowledge.
5                                   NATURE OF ACTION
6          1.     Colgate-Palmolive Co. (“Defendant”) has made millions of dollars
7    selling Colgate Optic White toothpaste (“Optic White”) based on false hope. Since
8    2010, sales of whitening toothpaste have been over $2 billion a year and are
9    continuing to grow. Colgate knows that whitening toothpaste is the number one
10   sought after type of toothpaste. To capitalize on consumer demand for whitening
11   toothpaste, Colgate makes false and misleading representations about Optic White
12   toothpaste to sell Optic White at a premium price.
13         2.     Since October 2013, Colgate has falsely represented that Optic White
14   toothpaste “Goes Beyond Surface Stain Removal to Deeply Whiten” teeth. Since
15   February 2014, Colgate has falsely represented that Optic White Platinum toothpaste
16   “Deeply Whitens More Than 3 Shades.” Both products contain the same supposed
17   whitening ingredient, 1% hydrogen peroxide.
18         3.     The 1% hydrogen peroxide in Optic White does not go beyond surface
19   stain removal, and does not deeply whiten teeth because there is not enough
20   hydrogen peroxide in toothpaste, and the peroxide is not in contact with teeth for
21   long enough. As Colgate’s former Vice President for Clinical Research (and its
22   current Chief Dental Officer) has admitted, with respect to removal of intrinsic stains
23   on teeth:
24         Toothpastes with hydrogen peroxide for whitening don’t really help
           much. Because the toothpaste gets all over your mouth, including your
25         gums, and because you might swallow some, the amount of hydrogen
           peroxide is small. In addition, you probably won’t brush long enough
26         for the hydrogen peroxide to have much of an effect.
27         - Dr. William DiVizio, DMD, Colgate Vice President for Oral Care
              Research and Development
28
     CLASS ACTION COMPLAINT                                                                 1
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 3 of 35 Page ID #:3




1          4.     Based on Colgate’s false and misleading “Deeply Whiten(s)” claims,
2    Plaintiff Sharon Willis, and the Class Members she seeks to represent, bought Optic
3    White at a premium price. Because Plaintiff and others like her were taken in by
4    Colgate’s false promise of deep whitening, Plaintiff brings this class action against
5    Colgate to seek a reimbursement of the premium Plaintiff and the Class Members
6    paid based on Colgate’s representations that Optic White “Deeply Whiten(s)” teeth.
7          5.     As a direct and proximate result of Defendant’s false and misleading
8    advertising claims and marketing practices, Plaintiff and the Class Members
9    purchased Optic White toothpaste. Plaintiff and the Class Members purchased Optic
10   White because they were deceived into believing that Optic White goes beyond
11   surface stains to deeply whiten teeth. As a result, Plaintiff and the Class Members
12   purchased Optic White and have been injured in fact because Optic White was not
13   effective for deep whitening or whitening intrinsic stains. Plaintiff and the Class
14   Members have suffered an ascertainable and out-of-pocket loss. Plaintiff and the
15   Class Members seek a refund and/or rescission of the transaction and all further
16   equitable and injunctive relief as provided by applicable law.
17         6.     Plaintiff Willis seeks relief in this action individually and on behalf of
18   all persons in California, who, within the relevant statute of limitations period,
19   purchased Optic White on or after October 1, 2013, or who purchased Optic White
20   Platinum on or after February 1, 2014. Specifically, Plaintiff brings claims for
21   violation of Civil Code §§ 1750, et seq., the California Consumers Legal Remedies
22   Act (“CLRA”), Bus. & Prof. Code §§ 17200, et seq., California’s Unfair
23   Competition Law (“UCL”), Bus. & Prof. Code §§ 17500, et seq., California’s False
24   Advertising Law (“FAL”), and for breach of express warranty.
25                                       THE PARTIES
26         7.     Plaintiff Sharon Willis is a natural person and a citizen of Nevada. She
27   was a resident of California at the time she purchased Optic White. In or about
28
     CLASS ACTION COMPLAINT                                                                    2
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 4 of 35 Page ID #:4




1    2017, Ms. Willis purchased Optic White toothpaste at a Wal-Mart retail store in
2    Corona, California. Ms. Willis purchased Optic White based on claims on Optic
3    White’s label, including, but not limited to, claims that that the toothpaste would
4    “Deeply Whiten” teeth, and that it “Goes Beyond Surface Stain Removal To Deeply
5    Whiten.” She relied on these representations and warranties in deciding to purchase
6    the Optic White toothpaste. Accordingly, these representations and warranties were
7    part of the basis of the bargain, in that Ms. Willis attributed value to these promises
8    and would not have purchased Optic White toothpaste or would have paid a
9    substantially reduced price for Optic White toothpaste had she known that these
10   representations and warranties were false and misleading. Although she purchased
11   and used Optic White as directed, Optic White did not deeply whiten her teeth, or
12   affect any of the intrinsic stains on her teeth. However, Ms. Willis remains
13   interested in purchasing a toothpaste that would deeply whiten her teeth and would
14   consider Optic White if it worked as advertised.
15         8.     Defendant Colgate Palmolive Co. is a Delaware corporation with its
16   principal place of business at 300 Park Avenue, New York, New York 10022.
17   Colgate Palmolive Co. is engaged in the business of manufacturing, mass marketing,
18   and distributing Optic White toothpaste throughout the United States.
19                              JURISDICTION AND VENUE
20         9.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §
21   1332(d) because there are more than 100 Class Members, the aggregate amount in
22   controversy exceeds $5,000,000.00, exclusive of interest, fees, and costs, and at least
23   one class member is a citizen of a state different from at least one Defendant.
24         10.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
25   Defendant does business throughout this District, Plaintiff Willis purchased Optic
26   White in this District, and Optic White is sold extensively in this District.
27
28
     CLASS ACTION COMPLAINT                                                                3
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 5 of 35 Page ID #:5




1                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
2          A.      Colgate Optic White’s False and Misleading Labels and
3                  Advertising
4          11.     Colgate falsely claims on Optic White toothpaste product labels that the

5    products intrinsically whiten teeth. The claim is made on the product packaging of

6    each Optic White toothpaste product, including but not to Optic White toothpaste,

7    Optic White Advanced toothpaste, Optic White Platinum toothpaste, Optic White

8    Radiant toothpaste, and Optic White High Impact toothpaste.

9          12.     Colgate uses several variations of the claim designed to lead consumers

10   to believe that product if capable of intrinsically whitening teeth, including the

11   following:

12          “Goes Beyond Surface Stain Removal unlike ordinary toothpastes”;

13              “Goes Beyond Surface Stain Removal To Deeply Whiten”;

14              “Deeply Whitens More Than 3 Shades”;

15          “With Hydrogen Peroxide to Deeply Whiten”;

16          “With Hydrogen Peroxide For Deep Set Stain Removal”;

17          “Designed to Whiten Inside and Out with Hydrogen Peroxide[.]”

18         13.     In fact, Optic White toothpaste does not and cannot go beyond surface

19   stain removal, does not and cannot deeply white teeth, and does not and cannot

20   whiten both inside and out because peroxide in toothpaste does not function as a

21   whitening agent on intrinsic stains. Instead, Optic White only reaches surface stains

22   (created on the surface of teeth by substances like wine, coffee, or tobacco) by

23   abrading the surface of teeth. Thus, Defendant’s “deeply whitens” representations

24   on Optic White’s labels are false and misleading.

25
26
27
28
     CLASS ACTION COMPLAINT                                                                4
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 6 of 35 Page ID #:6




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20         14.    Defendant makes the same “deeply whitens” misrepresentations in

21   television commercials. For example, one commercial begins with the tagline “How

22   much whiter can your smile be?” So that consumers can find out how much whiter

23   their smile can be, Defendant “Introduc[es] new Colgate Optic White Whitening

24   Protect Toothpaste.” To illustrate Optic White’s supposedly deep whitening

25   capabilities, as shown below, Defendant uses a dramatization of a shell dipped in

26   wine that “is made of calcium that can absorb stains like teeth.”

27
28
     CLASS ACTION COMPLAINT                                                              5
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 7 of 35 Page ID #:7




1
2
3
4
5
6
7
8
9
10
11
           15.    The commercial goes on to explain, “Brush one side with regular
12
     whitening toothpaste and the other side with Optic White. It whitens deeper.” To
13
     emphasize the commercial’s message that Optic White works by whitening intrinsic
14
     stains, beneath the shell illustration, Defendant underscores that “Colgate Optic
15
     White can penetrate to work below the tooth’s surface.”
16
17
18
19
20
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT                                                              6
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 8 of 35 Page ID #:8




1          16.   Because toothpaste only reaches surface stains, Defendant’s shell
2    commercial is false and misleading.
3          17.   Defendant highlights the same “deeply whitens” message in another
4    commercial featuring a series of smiling women adorning themselves with
5    sunglasses, small purses, hats and other accessories while brushing with Optic White
6    toothpaste. The commercial begins “Now your best accessory can be your smile
7    with Colgate Optic White Toothpaste.”
8
9
10
11
12
13
14
15
16
17
18
19         18.   While depicting sparkly Optic White particles reaching below surface
20   stains to whiten teeth (shown below), the commercial continues, “Unlike the leading
21   whitening toothpaste, Colgate Optic White toothpaste goes beyond surface stains to
22   deeply whiten teeth.”
23
24
25
26
27
28
     CLASS ACTION COMPLAINT                                                             7
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 9 of 35 Page ID #:9




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
           19.    Like Defendant’s labeling and shell commercial, Defendant’s
22
     accessories commercial conveys the false and misleading message that Optic White
23
     deeply whitens teeth by acting as a whitening agent on intrinsic stains.
24
25
26
27
28
     CLASS ACTION COMPLAINT                                                         8
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 10 of 35 Page ID #:10




1           20.    In its print advertising materials and on its website, Colgate reinforces
2     the deeply whitens message by claiming that “Unlike other whitening toothpastes,
3     Radiant™ whitens teeth both inside and out. It removes deep set teeth stains below
4     the tooth’s surface for a Radiant™ whiter smile.” See e.g.,
5     https://www.colgate.com/en-us/products/toothpaste/ow-radiant (last visited
6     September 4, 2019). See also Optic White Radiant™ website graphic below
7     (“Whitens teeth both Inside and Out.”).
8
9
10
11
12
13
14
15
16
17
18
19
20
            B.     Colgate Optic White Toothpaste Does Not “Deeply
21                 Whiten” Teeth
22          21.    Defendant’s representations that Optic White toothpaste “Deeply
23    Whitens,” “Goes Beyond Surface Stain Removal To Deeply Whiten,” and that
24    “Optic White toothpaste is clinically proven to whiten teeth with peroxide ... [i]t
25    goes beyond surface stains unlike ordinary toothpastes” are false and misleading
26    because peroxide in toothpaste does not go beyond surface stains or deeply whiten
27    teeth. In fact, dentists agree that peroxide in toothpaste does not work on intrinsic
28
      CLASS ACTION COMPLAINT                                                                   9
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 11 of 35 Page ID #:11




1     stains because the amount of peroxide in toothpaste is too small and gets rinsed away
2     before it can deeply whiten teeth.
3           22.    As Dr. William DeVizio, DMD, then Vice-President for Dental Clinical
4     Research at Colgate-Palmolive, explained on behalf of Defendant:
5           Whitening toothpastes have some disadvantages. They don’t
6           actually whiten your teeth. Instead, they contain an abrasive that
            grinds away stains on the enamel, making your teeth seem brighter.
7           When used for a long time, the abrasive can remove so much
            enamel that your teeth can get stained even more easily. In
8           addition, using abrasive whitening toothpastes can dull veneers and
9           crowns. Toothpastes with hydrogen peroxide for whitening don’t
            really help much. Because the toothpaste gets all over your mouth,
10          including your gums, and because you might swallow some, the
            amount of hydrogen peroxide is small. In addition, you probably
11          won’t brush long enough for the hydrogen peroxide to have much
            of an effect.1
12
13          23.    Dr. Vincent Mayher, dentist and the past president of the Academy of
14    General Dentistry, similarly emphasized:
15          There’s no doubt that whitening toothpastes can clean stains off teeth
            and give them a little extra gleam. But the term “whitening” is
16          misleading. Unlike trays and strips that can bleach deep within a
17          tooth … toothpastes can reach only the surface … bleaches in
            toothpastes are useless because they’ll get rinsed away before they
18          do anything.2
19
20
21    1
        What are the disadvantages of using whitening toothpaste?, Teeth Whitening,
22    Sharecare (July 27, 2011). Prior to the filing of Dean, et al. v. Colgate-Palmolive
      Co., 15-cv-00107 (C.D. Cal.), the first Optic White lawsuit filed in 2015, this
23    statement was attributed to Dr. DiVizio. After the Dean action was filed, the online
      attribution to Dr. DiVizio was removed, but the statement remains on Sharecare’s
24    website, available at https://www.sharecare.com/health/teeth-
      whitening/disadvantages-of-using-whitening-toothpaste (last visited September 4,
25    2019).
26    2
        See Woolston, Chris, Are Whitening Toothpastes a Bright Idea?, The Healthy
      Skeptic, Los Angeles Times (July 4, 2011) (available at
27    http://articles.latimes.com/2011/jul/04/health/la-he-skeptic-whitening-toothpaste-
28    20110704) (last visited September4, 2019).

      CLASS ACTION COMPLAINT                                                            10
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 12 of 35 Page ID #:12




1           24.       Yet another dentist, Dr. Mark Burhenne, DDS explains “How
2     Toothpaste Packaging Messes With Your Mind” as follows:
3           The newer whitening toothpastes whiten your teeth chemically with a
4           hydrogen peroxide-based chemical. These toothpastes contain the
            right chemical for whitening, but you’re never going to get the
5           results with only two, or even five minutes of brushing.
6           Proper whitening requires you to hold the peroxide up against the
            tooth for several hours or more. You can think of the second type of
7           whitening toothpaste like sandpaper – the increased abrasiveness in
8           whitening toothpaste helps to polish and remove surface staining. This
            is effective for removing surface staining from coffee, tea, and berries.
9
            Be aware that you are only removing stains, not changing the
10          intrinsic color of your teeth.
11          I don’t recommend these toothpastes because they remove tooth
12          structure by scraping away dentin and enamel.3

13          25.       Likewise, the material for a continuing education course, implemented
14    in accordance with the standards of the Academy of General Dentistry Program,
15    teaches that:
16          Toothpastes with hydrogen peroxide are not very effective because
            the peroxide reacts with other substances on the teeth. The
17          effectiveness is also dependent on the duration of time peroxide is on
18          the teeth. The longer it is in contact with the tooth surface, the better it
            works. Since brushing is usually done quickly, peroxide does not
19          have much time to work properly.4
20    //
21    //
22    //
23    //
24
25    3
        Burhenne, Mark, How Toothpaste Packaging Messes Fools Us, Ask the Dentist
26    (Oct. 15, 2014) (available at http://askthedentist.com/toothpaste-marketing/) (last
      visited September 4, 2019, 2018).
27    4
        Dynamic Dental Educators, Teeth Whitening, ADA Continuing Education
28    Recognition Program (May 1, 2014).

      CLASS ACTION COMPLAINT                                                                11
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 13 of 35 Page ID #:13




1           26.    Dr. Joe Oliver at London’s Welbeck Clinic also explained his
2     skepticism about the efficacy of the small amount of peroxide (0.1%) in toothpaste:
3           Unless a peroxide toothpaste is left in contact with teeth for 30 minutes
4           it’s probably not going to have an effect.5
5           27.    Richard Bebermeyer, DDS, MBA and retired professor and former
6     chairman of restorative dentistry and biomaterials at The University of Texas Health
7     Science Center at Houston (UTHealth) School of Dentistry also agrees that intrinsic
8     staining cannot be achieved with toothpaste.6
9           28.    Donna Warren-Morris, a registered dental hygienist and professor at the
10    University of Texas School of Dentistry agrees and adds that “to whiten or bleach
11    the teeth to any significant degree, the hydrogen or carbamide peroxide
12    concentration has to be much higher than can be found in whitening toothpastes.”7
13    Another registered dental hygienist, Kristina Kucinskaite, also commented that
14    whitening toothpaste with peroxide is not in contact with the enamel surface of teeth
15    for long enough and had too little peroxide because “[r]eal whitening needs peroxide
16    and time.”
17          29.    Colgate’s competitor, Procter & Gamble (“P&G”), explained Optic
18    White’s inability to deeply whiten teeth as follows:
19          To enable peroxide to intrinsically whiten teeth, it must be (1) held in
20          sustained contact with the tooth surface for an extended period of time
            and be (2) protected from saliva. As Colgate itself acknowledges,
21          saliva contains a high level of the enzyme catalase, which rapidly
            converts peroxide into gaseous oxygen and water, even as salivary
22
      5
23      Coleman, Claire, Is whitening toothpaste just a waste of money?, Daily Mail, (Jan.
      20, 2013 (available at http://www.dailymail.co.uk/femail/article-2265539/Is-
24    whitening-toothpaste-just-waste-money-They-promise-dazzling-Hollywood-smile-
      investigation-reveals-products-barely-make-difference.html) (last visited September
25    4, 2019).
      6
26      Webb, Camille, The Toothpaste Trance, UT Dentists (Oct. 8, 2014) (available at
      https://www.utdentists.com/news/story.htm?id=c8822c6a-75bb-4e4e-af4a-
27    a77ebbc0e071)(last visited June 22, 2018).
      7
28      Id.

      CLASS ACTION COMPLAINT                                                              12
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 14 of 35 Page ID #:14



            flows wash away the peroxide. These decomposition and dilution
1           effects are well documented in peer review literature and have been
2           publicly accepted by Colgate’s scientists and engineers. Clinical
            research has also proven the point. ….
3
            Optic White has a very low concentration of peroxide, remains in the
4           vicinity of the tooth surface for a very short period of time (typically,
5           2 minutes or less per brushing), over time provides much less
            aggregate exposure of peroxide to the tooth surface (whitening
6           efficiency), and lacks a barrier to protect against the effects of saliva.
7           30.    In a patent application for a non-toothpaste whitening product, Colgate,
8     like P&G, explained that “saliva, contains high concentrations of the enzyme catalase,
9     which on contact, rapidly decomposes the peroxide” and that “the low viscosities of
10    aqueous peroxide solutions do not allow the peroxide whitening agent to remain in
11    contact with the teeth for as long as is necessary to effect substantive whitening
12    because of the constant flushing effects of salivary secretions.”
13          31.    P&G also conducted clinical studies to evaluate the intrinsic whitening
14    performance of Optic White. Those study results showed that Optic White did not
15    provide an intrinsic whitening benefit. For example, one study found that: “After 1
16    and 4 weeks of product use, neither [Crest Cavity Protection nor Optic White]
17    demonstrated improvement in tooth color relative to Baseline.”8 Another study
18    showed that “use of [Optic White] whitening paste did not demonstrate significant
19    changes.”9 Yet another study concluded that: “After 1 week of use, the whitening
20    toothpaste [Optic White] did not demonstrate significant improvement of yellowness
21    and lightness color parameters.”10 Similarly, in a study that compared Optic White
22    to whitening strips, Optic White did not have statistically significant mean color
23
24    8
        Cronin M, Effects of H202 Containing Whitening Dentifrice on Post-prophylaxis
25    Tooth Color (2013).
      9
26      Garcia-Godoy, 2-Week Comparative Efficacy of Whitening Strips and Whitening
      Paste (2013).
27    10
         Biesbrock A.R., Short-Term Efficacy of Marketed Whitening Toothpaste Relative
28    to Negative Control (2013).

      CLASS ACTION COMPLAINT                                                               13
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 15 of 35 Page ID #:15




1     improvement for yellow or lightness color parameters at both one week and four
2     week study visits.11
3           32.    Moreover, additional scientific research shows that the whitening effect
4     of hydrogen peroxide in toothpaste is not clinically significant. As researchers
5     summarized in the Brazilian Dental Journal: “In vitro studies show that brushing
6     with toothpaste containing bleaching products do not promote significant results in
7     discolored teeth compared to conventional dentifrices [toothpastes], concluding that
8     these dentifrices, due to their mechanical action (abrasion) and the increase of high-
9     performance abrasives as hydrated silica, act just at removing pigmentation, giving a
10    false sense of whitening.”12
11          33.    In another example, in the Brazilian Oral Research Journal, researchers
12    explained that the whitening effect obtained from whitening toothpastes is not
13    clinically significant because a “study that compared the efficacy and safety of three
14    OTC bleaching products (1% hydrogen peroxide dentifrice [toothpaste], 18%
15    carbamide peroxide paint-on gel, and 5% carbamide tray system) showed that …
16    the paint-on gel and dentifrice [toothpaste] groups did not result in significant
17    color improvements from baseline.”13
18          34.    Optic White only makes teeth appear whiter because it contains an
19    abrasive that grinds away stains on the enamel. Using abrasive whitening toothpaste
20    can remove enamel and expose the yellowish dentin beneath the surface, which can
21    cause teeth to stain more easily. Indeed, Optic White received a Relative Dentin
22
23
24
      11
25       Farrell S., Whitening Efficacy of 9.5% H202 Strips and 1% H202 Paste (2013).
      12
26       Horn, Bruna Andrade, Clinical Evaluation of the Whitening Effect of Over-the-
      Counter Dentifrices on Vital Teeth, Braz. Dent. J. Vol. 25 No. 3 (2014).
27    13
         Demarco, Flavio, Over-the-counter whitening agents: a concise review, Braz. Oral
28    Res. Vol. 23 Supl.1 (2009).

      CLASS ACTION COMPLAINT                                                              14
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 16 of 35 Page ID #:16




1     Abrasion (RDA) score of 100, and is considered highly abrasive, or even more
2     abrasive than the majority of whitening toothpastes.14
3           C.     The National Advertising Division Concluded That
4                  Defendant Misled Consumers by Claiming That
                   Colgate Optic White Deeply Whitens Teeth
5
            35.    In 2012, the National Advertising Division of the Council of Better
6
      Business Bureaus (“NAD”) found that Defendant did not have sufficient evidence to
7
      support the message that hydrogen peroxide as contained in Optic White functions as
8
      a significant whitening agent on intrinsic stains. Specifically, the NAD cautioned
9
      that Colgate should avoid conveying the message that whitening improvement from
10
      Optic White toothpaste is attributable to the peroxide contained in Optic White.
11
      Accordingly, the NAD recommended that Defendant discontinue claims suggesting
12
      that hydrogen peroxide in toothpaste deeply whitens and whitens below surface
13
      stains. Defendant, however, refused to change its advertising and continues to make
14
      claims about the intrinsic whitening capabilities of Optic White.15
15
            36.    In 2014, the NAD again conducted a compliance inquiry because, in the
16
      latest advertising for Optic White toothpaste, Defendant’s Optic White packaging
17
      claims that Optic White toothpaste, “Goes Beyond Surface Stain Removal to Deeply
18
      Whiten,” that “This Unique Formula is Clinically Proven to Whiten Teeth With
19
      Peroxide,” and that Optic White “Goes Beyond Surface Stains Unlike Ordinary
20
      Toothpastes.” 16
21
22
      14
23       Sorin, Robert, Toothbrush Abrasion (available at
      https://nycdmd.com/uncategorized/toothpaste-abrasion/)(last visited September 4,
24    2019).
      15
         NAD Recommends Colgate Discontinue Certain Claims for Optic White
25    Toothpaste, Advertising Self-Regulation Council (Aug. 14, 2012) (available at
26    http://www.asrcreviews.org/nad-recommends-colgate-discontinue-certain-claims-
      for-optic-white-toothpaste-following-pg-challenge/) (last visited September 4, 2019).
27    16
         NAD Refers Advertising from Colgate to FTC for Further Review, Advertising
28    Self-Regulation Council (July 16, 2014) (available http://www.asrcreviews.org/nad-

      CLASS ACTION COMPLAINT                                                               15
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 17 of 35 Page ID #:17




1                37.   In response to the NAD’s compliance inquiry, Defendant claimed that
2     Optic White had been “reformulated” and that new evidence supported the claims
3     made for the “reformulated” Optic White’s intrinsic whitening capabilities. The
4     NAD disagreed because the amount of peroxide in Optic White had not changed. In
5     particular, the NAD observed “[t]hat changes to the reformulated product are of little
6     consequence with respect to the advertiser’s claims of Optic White’s ability to
7     provide whitening benefits below the tooth surface.” Further, the NAD found that
8     the claim challenged in the 2014 compliance proceeding was not markedly different
9     from the claim that it recommended be discontinued in 2012. Thus, the NAD found
10    “that the claim ‘whitens deeper’ and related claims contravene NAD’s earlier
11    decision and recommendations and recommended that the company modify its
12    broadcast advertising to remove the word ‘deeper’ and to avoid any implication that
13    the Optic White product intrinsically whitens teeth.” Defendant again refused to
14    bring its advertising into compliance with the NAD’s decision and
15    recommendations.17
16                       TOLLING OF THE STATUTE OF LIMITATIONS
17               38.   Plaintiff was a member of the putative nationwide class in Dean v.
18    Colgate-Palmolive Co., Case No. 5:15-cv-00107-JGB, filed January 16, 2015 in the
19    United States District Court for the Central District of California.
20               39.   Due to the filing of the Dean case, the statute of limitations for the
21    claims asserted herein has been tolled since at least January 16, 2015. See American
22    Pipe & Constr. Co. v. Utah, 414 U.S. 538, 553-54 (1974) (“[T]he commencement of
23    a class action suspends the applicable statute of limitations as to all asserted
24    members of the class who would have been parties had the suit been permitted to
25    continue as a class action.”).
26
27    refers-advertising-from-colgate-to-ftc-for-further-review) (last visited September 4,
      2019).
      17
28         Id.

      CLASS ACTION COMPLAINT                                                                    16
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 18 of 35 Page ID #:18




1           40.    On April 29, 2016, the plaintiffs Dean filed their motion for class
2     certification, which sought to certify a class defined as: “All persons in California
3     [and other states] who purchased Optic White on or after October 1, 2013, or who
4     purchased Optic White Platinum on or after February 1, 2014.”
5           41.    Plaintiff was a prospective absent class member of the proposed class in
6     the Dean case. Class certification was denied in the Dean case in March 2018. The
7     Dean court noted that the plaintiffs satisfied all criteria for class certification, but the
8     assertion of a multi-jurisdiction class precluded class certification. A motion for
9     reconsideration of the class certification decision was denied on May 11, 2018.
10          42.    Plaintiffs in the Dean case appealed the decision to the Ninth Circuit
11    Court of Appeals. On June 24, 2019, the Ninth Circuit affirmed the decision in the
12    Dean case denying class certification.
13          43.    The statute of limitations for the claims of Plaintiff in this case and the
14    claims of the prospective class members are tolled from the commencement of the
15    Dean case until at least the date of the Ninth Circuit’s order affirming the class
16    certification decision in that case.
17                              CLASS ACTION ALLEGATIONS
18          44.    Plaintiff brings this action as a class action under Federal Rule of Civil
19    Procedure 23 on behalf of a class consisting of all persons in California, within the
20    relevant statute of limitations period, purchased Optic White on or after October 1,
21    2013, or who purchased Optic White Platinum on or after February 1, 2014 (the
22    “Class”).
23          45.    Excluded from the Class are Defendant, the officers and directors of
24    Defendant at all relevant times, members of their immediate families and their legal
25    representatives, heirs, successors or assigns and any entity in which Defendant has or
26    had a controlling interest.
27
28
      CLASS ACTION COMPLAINT                                                                   17
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 19 of 35 Page ID #:19




1           46.     Also excluded from the Class are persons or entities that purchased
2     Optic White for purposes of resale.
3           47.     Plaintiff is a member of the Class she seeks to represent.
4           48.     The Class is so numerous that joinder of all members is impractical.
5     Although Plaintiff does not yet know the exact size of the Class, Optic White is sold
6     in major retail stores in California, including stores such as CVS, Target, and
7     Walgreens. Major online retailers include Amazon.com and Drugstore.com. Upon
8     information and belief, the Class includes hundreds of thousands of members.
9           49.     The Class is ascertainable because the Class Members can be identified
10    by objective criteria – the purchase of Optic White toothpaste during the Class
11    Period. Individual notice can be provided to Class Members “who can be identified
12    through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).
13          50.     There are numerous questions of law and fact common to the Class
14    Members that predominate over any individual actions or issues, including but not
15    limited to:
16                  1.    Whether Defendant breached an express warranty made to
17                        Plaintiff and the Class;
18                  2.    Whether Defendant’s marketing of Optic White is false,
19                        misleading, and/or deceptive;
20                  3.    Whether Defendant’s marketing of Optic White is an unfair
21                        business practice;
22                  4.    Whether Optic White goes beyond surface stains to deeply whiten
23                        teeth;
24                  5.    Whether Optic White is clinically proven to whiten with peroxide
25                        and to go beyond surface stains to deeply whiten teeth;
26                  6.    Whether Defendant violated California’s CLRA;
27                  7.    Whether Defendant violated California’s UCL;
28
      CLASS ACTION COMPLAINT                                                               18
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 20 of 35 Page ID #:20




1                  8.     Whether Defendant violated California’s FAL;
2                  9.     Whether Class Members suffered an ascertainable loss as a result
3                         of Defendant’s misrepresentations; and
4                  10.    Whether, as a result of Defendant’s misconduct as alleged herein,
5                         Plaintiff and the Class Members are entitled to restitution,
6                         injunctive and/or monetary relief and, if so, the amount and
7                         nature of such relief.
8           51.    Plaintiff’s claims are typical of the claims of the Class Members as all
9     of them are similarly affected by Defendant’s wrongful conduct. Plaintiff has no
10    interests antagonistic to the interests of the other Class Members. Plaintiff and all
11    Class Members have sustained economic injury arising out of Defendant’s violations
12    of common and statutory law as alleged herein.
13          52.    Plaintiff is an adequate representative of the Class she seeks to represent
14    because her interests do not conflict with the interests of the Class Members, she has
15    retained counsel competent and experienced in prosecuting class actions, and she
16    intends to prosecute this action vigorously. The interests of the Class Members will
17    be fairly and adequately protected by Plaintiff and her counsel.
18          53.    The class mechanism is superior to other available means for the fair
19    and efficient adjudication of the claims of Plaintiff and the Class Members. Each
20    individual Class member may lack the resources to undergo the burden and expense
21    of individual prosecution of the complex and extensive litigation necessary to
22    establish Defendant’s liability. Individualized litigation increases the delay and
23    expense to all parties and multiplies the burden on the judicial system presented by
24    the complex legal and factual issues of this case. Individualized litigation also
25    presents a potential for inconsistent or contradictory judgments. In contrast, the class
26    action device presents far fewer management difficulties and provides the benefits of
27    single adjudication, economy of scale, and comprehensive supervision by a single
28
      CLASS ACTION COMPLAINT                                                                  19
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 21 of 35 Page ID #:21




1     court on the issue of Defendant’s liability. Class treatment of the liability issues will
2     ensure that all claims are consistently adjudicated.
3                                              COUNT I
4                                   (Breach of Express Warranty)
5            54.      Plaintiff repeats the allegations contained in the paragraphs above as if
6     fully set forth herein.
7            55.      Plaintiff brings this Count individually and on behalf of the Class.
8            56.      In connection with the sale of Optic White, Defendant issued express
9     warranties including that Optic White would go beyond surface stains to deeply
10    whiten teeth, that Optic White is clinically proven to whiten teeth with peroxide and
11    to go beyond surface stain removal to deeply whiten teeth, and that Optic White
12    penetrates to work below the tooth’s surface. Defendant expressly warranted that
13    Optic White was effective and would whiten intrinsic stains below the tooth’s
14    surface.
15           57.      Defendant’s affirmations of fact and promises made to Plaintiff and the
16    Class on Optic White labels and in television commercials, became part of the basis
17    of the bargain between Defendant on the one hand, and Plaintiff and the Class
18    Members on the other, thereby creating express warranties that Optic White would
19    conform to Defendant’s affirmations of fact, representations, promises, and
20    descriptions.
21           58.      Defendant breached its express warranties because Optic White does
22    not in fact deeply whiten teeth, does not go beyond surface stain removal, and is not
23    clinically proven to whiten with peroxide below the tooth’s surface. In short, Optic
24    White does not perform as expressly warranted.
25           59.      Plaintiff and the Class Members were injured as a direct and proximate
26    result of Defendant’s breach because: (a) they would not have purchased Optic
27    White if they had known the true facts; (b) they paid for Optic White due to the
28
      CLASS ACTION COMPLAINT                                                                 20
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 22 of 35 Page ID #:22




1     mislabeling; and (c) Optic White did not have the quality, effectiveness, or value as
2     promised. As a result, Plaintiff and the Class have been damaged by the difference
3     in value between Optic White as advertised and Optic White as actually sold.
4                                            COUNT II
5                 (Consumers Legal Remedies Act, Civil Code §§ 1750, et. seq.)
6                                    (Injunctive Relief Only)
7           60.     Plaintiff brings this Count individually and on behalf of the Class.
8           61.     Plaintiff and the Class Members are consumers who purchased Optic
9     White for personal, family, or household purposes. Accordingly, Plaintiff and the
10    Class Members are “consumers” as that term is defined by the CLRA in Cal. Civ.
11    Code § 1761(d). Plaintiff and the Class Members are not sophisticated experts with
12    independent knowledge of the formulation or efficacy of Optic White.
13          62.     At all relevant times, Optic White constituted a “good” as that term is
14    defined in Cal. Civ. Code § 1761(a).
15          63.     At all relevant times, Defendant was a “person” as that term is defined
16    in Civ. Code § 1761(c).
17          64.     At all relevant times, Plaintiff’s purchases of Optic White, and the
18    purchases of Optic White by other Class Members, constituted “transactions” as that
19    term is defined in Cal. Civ. Code § 1761(e).
20          65.     Defendant’s actions, representations, and conduct has violated, and
21    continues to violate the CLRA, because they extend to transactions that intended to
22    result, or which have resulted in the sale of Optic White to consumers.
23          66.     The policies, acts, and practices described in this Complaint were
24    intended to and did result in the sale of Optic White to Plaintiff and the Class.
25    Defendant’s practices, acts, policies, and course of conduct violated the CLRA
26    §1750 et seq. as described above.
27
28
      CLASS ACTION COMPLAINT                                                               21
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 23 of 35 Page ID #:23




1            67.    Defendant represented that Optic White had sponsorship, approval,
2     characteristics, uses, and benefits which it did not have in violation of Cal. Civ. Code
3     § 1770(a)(5).
4            68.    Defendant represented that Optic White was of a particular standard,
5     quality, and grade, when it was another, in violation of California Civil Code §
6     1770(a)(7).
7            69.    Defendant violated California Civil Code §§ 1770(a)(5) and (a)(7) by
8     representing that Optic White was effective at deeply whitening teeth, and effective
9     at going beyond surface stain removal to deeply whiten teeth when, in fact, it was
10    not.
11           70.    Defendant represented that Optic White was of a particular standard or
12    quality when Defendant was aware that they were of another in violation of
13    § 1770(a)(7) of the CLRA. Defendant represented that Optic White deeply whitens
14    teeth, and that it was clinically proven to whiten and go beyond surface stain removal
15    when Optic White does not deeply whiten and does not go beyond surface stain
16    removal.
17           71.    Defendant advertised Optic White with the intent not to sell it as
18    advertised in violation of § 1770(a)(9) of the CLRA. Defendant did not intend to sell
19    Optic White as advertised because Defendant knew that peroxide in toothpaste is not
20    effective at deeply whitening teeth, or at removing intrinsic stains in teeth.
21           72.    Plaintiff and the Class Members suffered injuries caused by Defendant’s
22    misrepresentations because: (a) Plaintiff and the Class Members would not have
23    purchased Optic White if they had known the true facts; (b) Plaintiff and the Class
24    paid an increased price for Optic White due to the mislabeling of Optic White; and
25    (c) Optic White did not have the level of quality, effectiveness, or value as promised.
26           73.    Prior to the filing of this Complaint, a CLRA notice letter from Plaintiff
27    was served on Defendant which complies in all respects with California Civil Code §
28
      CLASS ACTION COMPLAINT                                                               22
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 24 of 35 Page ID #:24




1     1782(a). A true and correct copy of Plaintiff’s letter is attached as Exhibit A. The
2     letter was sent to Defendant via certified mail, return receipt requested, advising
3     Defendant that it is in violation of the CLRA and must correct, repair, replace, or
4     otherwise rectify the goods alleged to be in violation of § 1770. Defendant was
5     further advised that in the event that the relief requested had not been provided
6     within thirty (30) days, Plaintiff would amend the Complaint to seek damages
7     pursuant to the CLRA.
8            74.     Wherefore, Plaintiff seeks injunctive relief for these violations of the
9     CLRA.
10                                           COUNT III
11          (False Advertising Law, Business & Professions Code §§17500 et seq.)
12           75.     Plaintiff repeats the allegations contained in the paragraphs above as if
13    fully set forth herein.
14           76.     Plaintiff brings this Count on behalf of the Class.
15           77.     California’s FAL (Bus. & Prof. Code §§17500, et seq.) makes it
16    “unlawful for any person to make or disseminate or cause to be made or
17    disseminated before the public in this state, . . . in any advertising device . . . or in
18    any other manner or means whatever, including over the Internet, any statement,
19    concerning . . . personal property or services, professional or otherwise, or
20    performance or disposition thereof, which is untrue or misleading and which is
21    known, or which by the exercise of reasonable care should be known, to be untrue or
22    misleading.”
23           78.     Throughout the Class Period, Defendant committed acts of false
24    advertising, as defined by the FAL, by using false and misleading statements to
25    promote the sale of Optic White, as described above, and including, but not limited
26    to, representing that Optic White deeply whitens teeth, that Optic White is clinically
27
28
      CLASS ACTION COMPLAINT                                                                      23
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 25 of 35 Page ID #:25




1     proven to whiten and go beyond surface stain removal to deeply whiten teeth, and
2     that Optic White whitens intrinsic stains.
3            79.    Defendant knew or should have known, through the exercise of
4     reasonable care, that their statements were untrue and misleading.
5            80.    Defendant’s actions in violation of the FAL were false and misleading
6     such that the general public was deceived and is likely to continue being deceived.
7            81.    As a direct and proximate result of these acts, consumers have been and
8     are being harmed. Plaintiff and the Class Members have suffered injury and actual
9     out-of-pocket losses because: (a) Plaintiff and the Class would not have purchased
10    Optic White if they had known the true facts regarding the effectiveness of Optic
11    White; (b) Plaintiff and the Class paid an increased price due to the
12    misrepresentations about Optic White; and (c) Optic White did not have the
13    promised quality, effectiveness, or value.
14           82.    Plaintiff brings this claim pursuant to Bus. & Prof. Code § 17535 for
15    injunctive relief to enjoin the practices described herein and to require Defendant to
16    issue corrective disclosures to consumers. Plaintiff and the Class are therefore
17    entitled to: (a) an order requiring Defendant to cease the acts of unfair competition
18    alleged herein; (b) full restitution of all monies paid to Defendant as a result of their
19    deceptive practices; (c) interest at the highest rate allowable by law; and (d) the
20    payment of Plaintiff’s attorneys’ fees and costs pursuant to, inter alia, California
21    Code of Civil Procedure §1021.5.
22                                          COUNT IV
23     (The “Unlawful Prong” of the Unfair Competition Law, Bus. & Prof. Code §§
24                                         17200 et seq.)
25           83.    Plaintiff repeats the allegations contained in the paragraphs above as if
26    fully set forth herein.
27           84.    Plaintiff brings this Count on behalf of the Class.
28
      CLASS ACTION COMPLAINT                                                                 24
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 26 of 35 Page ID #:26




1              85.   The UCL, Bus. & Prof. Code § 17200 et seq., provides, in pertinent
2     part: “Unfair competition shall mean and include unlawful, unfair or fraudulent
3     business practices and unfair, deceptive, untrue or misleading advertising ….” The
4     UCL also provides for injunctive relief and restitution for UCL violations.
5              86.   “By proscribing any unlawful business practice, section 17200 borrows
6     violations of other laws and treats them as unlawful practices that the UCL makes
7     independently actionable.” Cel-Tech Communications, Inc. v. Los Angeles Cellular
8     Telephone Co., 20 Cal. 4th 163, 180 (1999) (citations and internal quotation marks
9     omitted).
10             87.   Virtually any law or regulation – federal or state, statutory, or common
11    law – can serve as a predicate for an UCL “unlawful” violation. Klein v. Chevron
12    U.S.A., Inc., 202 Cal. App. 4th 1342, 1383 (2012).
13             88.   Defendant violated the “unlawful prong” by violating the CLRA, and
14    the FAL, as well as by breaching express and implied warranties as described herein.
15             89.   As a direct and proximate result of these acts, consumers have been and
16    are being harmed. Plaintiff and the Class Members have suffered injury and actual
17    out-of-pocket losses as a result of Defendant’s UCL “unlawful prong” violation
18    because: (a) Plaintiff and the Class would not have purchased Optic White if they
19    had known the true facts regarding the effectiveness and contents of Optic White;
20    (b) Plaintiff and the Class paid an increased price due to the misrepresentations about
21    Optic White; and (c) Optic White did not have the promised quality, effectiveness, or
22    value.
23             90.   Pursuant to Bus. & Prof. Code §17203, Plaintiff and the Class are
24    therefore entitled to: (a) an order requiring Defendant to cease the acts of unfair
25    competition alleged herein; (b) full restitution of all monies paid to Defendant as a
26    result of their deceptive practices; (c) interest at the highest rate allowable by law;
27
28
      CLASS ACTION COMPLAINT                                                                    25
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 27 of 35 Page ID #:27




1     and (d) the payment of Plaintiff’s attorneys’ fees and costs pursuant to, inter alia,
2     California Code of Civil Procedure §1021.5.
3                                              COUNT V
4                 (The “Fraudulent Prong” of the Unfair Competition Law, Bus.
5                                   & Prof. Code §§ 17200 et seq.)
6               91.   Plaintiff repeats the allegations contained in the paragraphs above as if
7     fully set forth herein.
8               92.   Plaintiff brings this Count on behalf of the Class.
9               93.   The UCL, Bus. & Prof. Code § 17200 et seq., provides, in pertinent
10    part: “Unfair competition shall mean and include unlawful, unfair or fraudulent
11    business practices and unfair, deceptive, untrue or misleading advertising ….”
12              94.   Defendant’s conduct, described herein, violated the “fraudulent” prong
13    of the UCL because Defendant represented that Optic White deeply whitens teeth,
14    and goes beyond surface stain removal to deeply whiten teeth when, in fact, it does
15    not. As described above, Defendant misrepresented that Optic White deeply whitens
16    and that it is clinically proven to whiten teeth with peroxide and to go beyond surface
17    stains.
18              95.   Plaintiff and the Class Members are not sophisticated experts with
19    independent knowledge of the formulation or efficacy of Optic White, and they acted
20    reasonably when they purchased Optic White based on their belief that Defendant’s
21    representations were true.
22              96.   Defendant knew or should have known, through the exercise of
23    reasonable care, that their representations about Optic White were untrue and
24    misleading.
25              97.   As a direct and proximate result of these acts, consumers have been and
26    are being harmed. Plaintiff and the Class Members have suffered injury and actual
27    out-of-pocket losses as a result of Defendant’s UCL “fraudulent prong” violation
28
      CLASS ACTION COMPLAINT                                                                  26
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 28 of 35 Page ID #:28




1     because: (a) Plaintiff and the Class would not have purchased Optic White if they
2     had known the true facts regarding the effectiveness of Optic White; (b) Plaintiff and
3     the Class paid an increased price due to the misrepresentations about Optic White;
4     and (c) Optic White did not have the promised quality, effectiveness, or value.
5            98.    Pursuant to Bus. & Prof. Code §17203, Plaintiff and the Class are
6     therefore entitled to: (a) an order requiring Defendant to cease the acts of unfair
7     competition alleged herein; (b) full restitution of all monies paid to Defendant as a
8     result of their deceptive practices; (c) interest at the highest rate allowable by law;
9     and (d) the payment of Plaintiff’s attorneys’ fees and costs pursuant to, inter alia,
10    California Code of Civil Procedure §1021.5.
11                                          COUNT VI
12                 (The “Unfair Prong” of the Unfair Competition Law, Bus.
13                                & Prof. Code §§ 17200 et seq.)
14           99.    Plaintiff repeats the allegations contained in the paragraphs above as if
15    fully set forth herein.
16           100. Plaintiff brings this Count on behalf of the Class.
17           101. The UCL, Bus. & Prof. Code § 17200 et seq., provides, in pertinent
18    part: “Unfair competition shall mean and include unlawful, unfair or fraudulent
19    business practices and unfair, deceptive, untrue or misleading advertising ….”
20           102. Defendant’s misrepresentations and other conduct, described herein,
21    violated the “unfair” prong of the UCL in that their conduct is substantially injurious
22    to consumers, offends public policy, and is immoral, unethical, oppressive, and
23    unscrupulous, as the gravity of the conduct outweighs any alleged benefits.
24    Defendant’s conduct is unfair in that the harm to Plaintiff and the Class arising from
25    Defendant’s conduct outweighs the utility, if any, of those practices.
26           103. Defendant’s practices as described herein are of no benefit to consumers
27    who are tricked into believing that Optic White will deeply whiten teeth, that Optic
28
      CLASS ACTION COMPLAINT                                                                    27
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 29 of 35 Page ID #:29




1     White will whiten intrinsic stains, and that Optic White is clinically proven to whiten
2     with peroxide to go beyond surface stain removal. Defendant’s practice of injecting
3     misinformation into the marketplace about the capabilities of toothpaste is unethical
4     and unscrupulous, especially because consumers trust companies like Defendant to
5     provide accurate information about dental care. Taking advantage of that trust,
6     Defendant misrepresents the effectiveness of Optic White to sell more toothpaste.
7     Consumers believe that Defendant is an authority on the effectiveness and quality of
8     toothpaste for dental care and therefore believe Defendant’s representations that
9     toothpaste can magically penetrate the tooth’s surface when in fact Optic White’s
10    abrasive properties wear off the outer layer of teeth, exposing the yellowish under
11    layer. Defendant’s practices are also substantially injurious to consumers because,
12    among other reasons, consumers pay for toothpaste that purportedly deeply whitens
13    teeth, while in fact, they are unknowingly rubbing off the surface layer of their teeth
14    exposing dentin.
15             104. As a direct and proximate result of these acts, consumers have been and
16    are being harmed. Plaintiff and the Class Members have suffered injury and actual
17    out-of-pocket losses as a result of Defendant’s UCL “unfair prong” violation
18    because: (a) Plaintiff and the Class would not have purchased Optic White if they
19    had known the true facts regarding the effectiveness and contents of Optic White; (b)
20    Plaintiff and the Class paid an increased price due to the misrepresentations about
21    Optic White; and (c) Optic White did not have the promised quality, effectiveness, or
22    value.
23             105. Pursuant to Bus. & Prof. Code §17203, Plaintiff and the Class are
24    therefore entitled to: (a) an order requiring Defendant to cease the acts of unfair
25    competition alleged herein; (b) full restitution of all monies paid to Defendant as a
26    result of their deceptive practices; (c) interest at the highest rate allowable by law;
27
28
      CLASS ACTION COMPLAINT                                                                    28
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 30 of 35 Page ID #:30




1     and (d) the payment of Plaintiff’s attorneys’ fees and costs pursuant to, inter alia,
2     California Code of Civil Procedure §1021.5.
3           WHEREFORE, Plaintiff prays for relief and judgment, as follows:
4           A.     For an order certifying the Class of consumers who purchased Optic
5     White;
6           B.     For an order declaring that Defendant’s conduct violates the statutes
7     referenced herein;
8           C.     Awarding compensatory, statutory, and punitive damages in favor of
9     Plaintiff and the Class Members against Defendant for all damages sustained as a
10    result of Defendant’s wrongdoing, in an amount to be proven at trial, including
11    interest thereon;
12          D.      Awarding injunctive relief against Defendant to prevent Defendant
13    from continuing their ongoing unfair, unconscionable, and/or deceptive acts and
14    practices;
15          E.     For an order of restitution and/or disgorgement and all other forms of
16    equitable monetary relief;
17          F.     Awarding Plaintiff and the Class Members their reasonable costs and
18    expenses incurred in this action, including counsel fees and expert fees; and
19          G.     Awarding such other and further relief as the Court may deem just and
20    proper.
21                                       JURY DEMAND
22          Plaintiff hereby demands a trial by jury on all claims so triable in this action.
23
      Dated: October 3, 2019              BURSOR & FISHER, P.A.
24
25
                                          By:       /s/ L. Timothy Fisher
26
                                          L. Timothy Fisher (SBN 191626)
27                                        Blair Reed (SBN 316791)
                                          1990 North California Blvd., Suite 940
28
      CLASS ACTION COMPLAINT                                                                  29
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 31 of 35 Page ID #:31



                                      Walnut Creek, CA 94596
1                                     Telephone: (925) 300-4455
2                                     Facsimile: (925) 407-2700
                                      E-Mail: ltfisher@bursor.com
3                                              breed@bursor.com
4                                     BURSOR & FISHER, P.A.
5                                     Scott A. Bursor (SBN 276006)
                                      2665 Bayshore Drive, Suite 220
6                                     Miami, FL 33133
                                      Telephone: (212) 989-9113
7                                     E-Mail: scott@bursor.com
8
                                      THE MARLBOROUGH LAW FIRM, P.C.
9                                     Christopher Marlborough (SBN 298219)
                                      445 Broad Hollow Road, Suite 400
10                                    Melville, New York 11747
                                      Telephone: (212) 991-8960
11                                    Facsimile: (212) 991-8952
12                                    Email: chris@marlboroughlawfirm.com
13                                    LEVY & KORSINSKY, LLP
                                      Rosemary Rivas (SBN 209147)
14                                    44 Montgomery Street, Suite 650
15                                    San Francisco, California 94104
                                      Telephone: (415) 373-1671
16                                    Facsimile: (415) 484-1294
                                      Email: rrivas@zlk.com
17
                                      Counsel for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
      CLASS ACTION COMPLAINT                                                      30
 Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 32 of 35 Page ID #:32




 1      CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2          I, L. Timothy Fisher, declare as follows:
 3          1.     I am an attorney at law licensed to practice in the State of California and
 4    a member of the bar of this Court. I am a Partner at Bursor & Fisher, P.A., counsel
 5    of record for Plaintiff in this action. I have personal knowledge of the facts set forth
 6    in this declaration and, if called as a witness, I could and would competently testify
 7    thereto under oath.
 8          2.     The Complaint filed in this action is filed in the proper place for trial
 9    under Civil Code Section 1780(d) in that a substantial portion of the events alleged
10    in the Complaint occurred in the Central District of California.
11          I declare under the penalty of perjury under the laws of the State of California
12    and the United States that the foregoing is true and correct and that this declaration
13    was executed at Walnut Creek, California this 3rd day of October, 2019.
14
15
                                                               /s/ L. Timothy Fisher       .
16                                                                 L. Timothy Fisher
17
18
19
20
21
22
23
24
25
26
27
28

      CLRA VENUE DECLARATION
Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 33 of 35 Page ID #:33




                                                           EXHIBIT A
Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 34 of 35 Page ID #:34




1990 N. California Blvd.                                                  L. TIMOTHY FISHER
S U IT E 9 4 0                                                                Tel: 9 2 5 . 3 0 0 . 4 4 5 5
WALNUT CREEK, CA 94596                                                       Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                           ltfisher@bursor.com




                                          October 2, 2019

 Via Certified Mail - Return Receipt Requested

 Colgate-Palmolive Co.
 300 Park Avenue
 New York, New York 10022

 Re:    Demand Letter Pursuant to California Civil Code § 1782,
        Violation of Magnuson-Moss Act, 15 U.S.C. §§ 2301, et seq., and other applicable laws.

 To Whom It May Concern:

        This letter serves as a notice and demand for corrective action on behalf of my client,
 Sharon Willis, and all other persons similarly situated, arising from violations of numerous
 provisions of California law including the Consumers Legal Remedies Act, Civil Code § 1770,
 including but not limited to subsections (a)(5), (7), and (9). This letter also serves as notice
 pursuant to Cal. Com. Code § 2607(3)(a) concerning the breaches of express and implied
 warranties described herein.

         You have participated in the manufacture, marketing, and sale of Colgate Optic White
 toothpaste. On the labels, in commercials, and online, you misrepresent that Colgate Optic
 White toothpaste “Goes Beyond Surface Stain Removal To Deeply Whiten,” “Deeply Whitens,”
 and “goes beyond surface stains.” In fact, Colgate Optic White toothpaste only reaches surface
 stains by abrading teeth. Indeed, with a Relative Dentin Abrasion (RDA) score of 100, Colgate
 Optic White is considered highly abrasive. Further, authorities on dental care agree that peroxide
 in toothpaste is useless because it gets rinsed away before it does anything. Thus, Colgate Optic
 White does not “deeply whiten,” or “[go] beyond surface stain removal” because it does not
 function as a whitening agent on intrinsic stains.

          Ms. Willis purchased Colgate Optic White based on the “deeply” whitening claims on the
 product label and in television commercials. She would not have purchased Colgate Optic White
 if the label had not stated that it would deeply whiten her teeth. Colgate Optic White has not
 deeply whitened her teeth, or affected any of the intrinsic stains on her teeth.

        To cure the defects described above, we demand that you (1) cease and desist from
 continuing to mislabel Colgate Optic White toothpaste; (2) issue an immediate recall on any
 Colgate Optic White toothpaste products bearing false and misleading labels; and (3) make full
Case 2:19-cv-08542-CAS-KS Document 1 Filed 10/03/19 Page 35 of 35 Page ID #:35
                                                                                           PAGE 2




 restitution to all purchasers of Colgate Optic White toothpaste of all purchase money obtained
 from sales thereof.

          We further demand that you preserve all documents and other evidence which refer or
 relate to any of the above-described practices including, but not limited to, the following:

    1. All documents concerning the ingredients, formula, and manufacturing process for
       Colgate Optic White toothpaste;

    2. All communications with the U.S. Food and Drug Administration concerning the product
       development, manufacturing, marketing and sales of Colgate Optic White toothpaste;

    3. All communications with the National Advertising Division concerning the product
       development, manufacturing, marketing and sales of Colgate Optic White toothpaste

    4. All documents concerning the advertisement, marketing, or sale of Colgate Optic White
       toothpaste; and

    5. All communications with customers concerning complaints or comments concerning
       Colgate Optic White toothpaste.

          We are willing to negotiate to attempt to resolve the demands asserted in this letter. If
 you wish to enter into such discussions, please contact me immediately. If I do not hear from
 you promptly, I will conclude that you are not interested in resolving this dispute short of
 litigation. If you contend that any statement in this letter is inaccurate in any respect, please
 provide us with your contentions and supporting documents promptly.


                                                       Very truly yours,



                                                       L. Timothy Fisher
